777 N.W.2d 160 (2010)
In re ESTATE OF Alexander CLARK, III, Deceased.
Julie Clark, Petitioner-Appellant,
v.
Richard Siriani, Personal Representative of the Estate of Alexander Clark, III, Frederick Clark, and Robert Clark, Respondents-Appellees.
Docket No. 139286. COA No. 282000.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's October 26, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.